Opinion op the Court by
Judge Turner
Reversing.
Appellant was indicted in the Calloway circuit court charged with the crime of murder committed in that county in May, 1916.
A trial was had and resulted in a verdict finding him guilty of voluntary manslaughter and fixing his punishment at twenty years’ confinement in the state penitentiary as was authorized by the instructions of the court. He entered his motion for a new trial, and the same having been overruled, he has appealed.
The crime was committed in May, 1916, and before the present indeterminate sentence law in this state became effective, and his chief complaint on the appeal is *275that lie should have been tried under the law in force when the crime was committed.
Section 1136 of the Kentucky Statutes, which was the indeterminate sentence law in effect in May, 1916, provides that the jury, if they find the defendant guilty, shall fix and render against him an indeterminate sentence for an indefinite term, stating in such verdict the minimum and maximum limits thereof, the minimum not to be less than the minimum time or the maximum greater than the maximum time prescribed by law.
This statute, however, was repealed by an Act of March 23rd, 1916 (Acts 1916, 430) wherein the jury is required to fix by their verdict a punishment to be inflicted within the period prescribed by law. This' act, however, did not become effective until June, 1916, and the appellant should have been tried under section 1136, Kentucky Statutes, the law in force at the time of the commission of the crime. Coleman v. Commonwealth, 160 Ky. 87.
We perceive no other error in the record, but for the error indicated the judgment is reversed, with directions to grant appellant a new trial, and for further proceedings consistent herewith.